DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the Pre-Appeal Brief Request for Review filed on 03/26/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TSE W CHEN/           Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                             

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to an implantable medical device system and method for determining a patient functional status associated with a patient based on patient-specific functional status parameter values, which is an abstract idea that can be done in the human mind with the aid of pen and paper but is embodied on a computer. Claims 1-22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), and the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a system. 
Step 2A - Prong One: Claim 1 recites an abstract idea in the form of a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. In particular, claim 1 recites the following limitations:

[B1]: identify a set of difference metric values, wherein each difference metric value of the set of difference metric values corresponds to a respective pair of consecutive sit-to-stand tests of the plurality of pairs of consecutive sit-to-stand tests; wherein each difference metric value of the set of difference metric values represents a difference between the patient-specific functional status parameter value associated with a first sit-to-stand test of the respective pair of consecutive sit-to-stand tests and the patient-specific functional status parameter of a second sit-to-stand test of the respective pair of consecutive sit-to-stand tests, wherein the first sit-to-stand test occurs after the second sit-to-stand test;
[C1]: calculate a score based on the set of difference metric values; and
[D1]: determine, based on the score, a patient functional status associated with the patient.
These elements [A1]-[D1] of claim 1 are drawn to an abstract idea because they are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “processing circuitry configured to” perform the elements [A1]-[D1], nothing in the claim precludes the above steps from practically being performed in the mind. If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an October 2019 Update on Subject Matter Eligibility and the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) (84 Fed. Reg. 50).
Claim 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception:  
[A2]: an implantable medical device configured to be implanted in a patient, the implantable medical device comprising: communication circuitry configured to establish a communication link and transfer data between the IMD intra-corpus and a computing device extra-corpus; and accelerometer circuitry configured to generate a plurality of signals including a sagittal axis signal, a vertical axis signal and a transverse axis signal; and
[B2]: processing circuitry configured to...
This elements [A2]-[B2] of claim 1 does not integrate the exception into a practical application of the exception.  These elements merely (1) add the words “apply it” (or an equivalent) with the judicial exception - see MPEP 2106.05(f); (2) are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); (3) adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and/or (4) generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
In particular, element [A2] amounts to mere data gathering using a generic sensor and does not integrate the exception into a practical application of the exception 

Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  Claim 1 recites the following additional elements:  
[A2]: an implantable medical device configured to be implanted in a patient, the implantable medical device comprising: communication circuitry configured to establish a communication link and transfer data between the IMD intra-corpus and a computing device extra-corpus; and accelerometer circuitry configured to generate a plurality of signals including a sagittal axis signal, a vertical axis signal and a transverse axis signal; and
[B2]: processing circuitry configured to...
In particular, simply reciting the element [A2] does not qualify as significantly more because the use of an implantable medical device with communication circuitry and accelerometer circuitry is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements or Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)). Furthermore, such an implantable medical device is well-understood, routine, and conventional, as is evidenced by US 7,848,810 B1 (Nabutovsky) which discloses that implantable sensors for detecting body position and/or body movement are available, are being developed and/or have been proposed. Nabutovsky therefore indicates that the sensors are well-understood, routine, and conventional. Nabutovsky further discloses that examples of such sensors are disclosed in US Pat. No. 6,658,292, (Kroll ‘292), US Pat. No. 6,466,821, (Kroll ‘821), and US Pat. No. 6,625,493 (Pianca). The Examiner notes that Kroll ‘292 discloses a 3D accelerometer, telemetry circuitry, and a microcontroller in Fig. 2; Kroll ‘821 discloses a multi-axis accelerometer, telemetry communications circuitry, and a microprocessor in Fig. 1 and Col. 4, lines 48-67; and Pianca discloses a 3D accelerometer, telemetry circuitry, and a microcontroller in Fig. 2. The above disclosures indicate that the element [A2] is well-understood, routine, and conventional.
Additionally, simply reciting the element [B2] does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way.
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claims 2-17 and 21-22 depend from claim 1, and recite the same abstract idea as claim 1. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process), with the following exceptions:

Claim 10: in response to an activation command, power-on the accelerometer circuitry to generate the plurality of signals including the sagittal axis signal, the vertical axis signal, and the transverse axis signal; and
Claim 11: in response to a deactivation command, power-down the accelerometer circuitry for a predetermined period of time to conserve power of the IMD.
Each of these claim limitations do not integrate the exception into a practical application of the exception. In particular, the element of claim 8 is merely adding insignificant extra-solution activity to the judicial exception, e.g., simply displaying or storing the results of the algorithm that uses conventional, routine, and well known elements- see MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016). The element of claim 10 is (1) merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.05(g). The element of claim 11 does not integrate the exception into a practical application of the exception because it is merely (1) adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); (2) adds the words “apply it” (or an equivalent) with the judicial exception - see MPEP 2106.05(f); and/or (3) are mere instructions to implement an abstract idea on a 
Each of these claim limitations do not amount to significantly more than the judicial exception itself. In particular, the element of claim 8 is merely adding insignificant extra-solution activity to the judicial exception, e.g., simply displaying or storing the results of the algorithm that uses conventional, routine, and well known elements- see MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016). Additionally, the element of claim 8 is a conventional, routine, and well-known element as evidenced by US 2002/0026103 A1 (Norris). Norris discloses that commercially released IMDs are interrogatable using RF telemetry transmissions in telemetry sessions initiated between the IMD and an externally-located medical device (EMD) in paragraph [0004].  The element of claim 10 is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018). Additionally, the element of claim 10 is a conventional, routine, and well-known activity as evidenced by “Comparison of Algorithms to Determine Jump Height and Flight Time from Body Mounted Accelerometers” (Monnet) and “Reproducibility and Validity of the Myotest for Measuring Step Frequency and Ground Contact Time in Recreational Runners” (Gouttebarge). Monnet discloses that the Myotest is a widely used and commercial device composed of a 3D-accelerometer for monitoring parameters of users (Paragraph 1 Introduction). Gouttebarge discloses that the Myotest begins data collection with the user pressing the enter button in the middle of the device (Paragraph 1 of Myotest of Material and Methods). Such disclosures indicate that the activation of a tri-axial accelerometer for data collection is a conventional, routine, and well-known activity. The element of claim 11 does not integrate the exception into a practical application of the exception because it is merely adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018). Additionally, the element of claim 11 is a conventional, routine, and well-known activity as evidenced by US 2004/0220633 A1 (Wagner). Wagner discloses algorithms known in the art for judiciously turning on and off the skeletal muscle signal detection routine (¶ [0082]), wherein the skeletal muscle signal detection includes utilizing an accelerometer (Claims 26 and 35 and ¶¶ [0050], [0056]).
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention 

The analysis of claim 18 is as follows:
Step 1: Claim 18 is drawn to a method, 
Step 2A - Prong One: Claim 18 recites an abstract idea in the form of a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. In particular, claim 18 recites the following limitations:
[A1]: calculating, based on at least one of the plurality of signals, a patient-specific functional status parameter value associated with each sit-to-stand test of a set of sit-to- stand tests, wherein the set of sit-to-stand tests includes a plurality of pairs of consecutive sit-to-stand tests; 
 [B1]: identifying a set of difference metric values, wherein each difference metric value of the set of difference metric values corresponds to a respective pair of consecutive sit-to-stand tests of the plurality of pairs of consecutive sit-to-stand tests; wherein each difference metric value of the set of difference metric values represents a difference between the patient-specific functional status parameter value associated with a first sit-to-stand test of the respective pair of consecutive sit-to-stand tests and the patient-specific functional status parameter of a second sit-to-stand test of the respective pair of consecutive sit-to-stand tests, wherein the first sit-to-stand test occurs after the second sit-to-stand test;
 [C1]: calculating a score based on the set of difference metric values; and

These elements [A1]-[D1] of claim 18 are drawn to an abstract idea because they are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim precludes the above steps from practically being performed in the mind. If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. See the October 2019 Update on Subject Matter Eligibility and the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) (84 Fed. Reg. 50).
Claim 2A - Prong Two: Claim 18 recites the following limitation that is beyond the judicial exception:  
[A2]: an implantable medical device (IMD) system, generating a plurality of signals including a sagittal axis signal, a vertical axis signal and a transverse axis signal.
This element [A2] of claim 18 does not integrate the exception into a practical application of the exception. This elements merely (1) add the words “apply it” (or an equivalent) with the judicial exception - see MPEP 2106.05(f); (2) are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); (3) adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and/or (4) generally link the 
In particular, element [A2] amounts to mere data gathering using a generic sensor and does not integrate the exception into a practical application of the exception since it is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.05(g). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  Claim 1 recites the following additional elements:  
[A2]: an implantable medical device (IMD) system, generating a plurality of signals including a sagittal axis signal, a vertical axis signal and a transverse axis signal.
In particular, simply reciting the element [A2] does not qualify as significantly more because the use of an implantable medical device with communication circuitry and accelerometer circuitry is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements or simply displaying or storing the results of the algorithm that uses conventional, routine, and well known elements- see MPEP 2106.04(d); MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention 

Claims 19-20 depend from claim 18, and recite the same abstract idea as claim 18. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process). In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C.K./Examiner, Art Unit 3791